Proceeding pursuant to CPLR article 78 to review a determination of the New York City Department of Housing Preservation and Development dated May 17, 2011, which, after a hearing, granted the application of the respondent Luna Park Housing Corporation for a certificate authorizing it to commence a proceeding to evict the petitioners from the subject apartment.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed, on the merits, with one bill of costs to the respondents.
“To annul an administrative determination made after a hearing directed by law at which evidence is taken, a court must conclude that the record lacks substantial evidence to support the determination” (Matter of Mannino v Department of Motor Vehs. of State of N.Y.-Traffic Violations Div., 101 AD3d 880, 880 [2012]; see Matter of Kelly v Safir, 96 NY2d 32, 38 [2001]; Matter of Morales v Department of Hous. Preserv. & Dev., 83 AD3d 1075 [2011]). Here, there was substantial evidence at the hearing to support the determination of the New York City Department of Housing Preservation and Development that the petitioners were not entitled to succession rights to the subject Mitchell-Lama apartment owned by Luna Park Housing Corporation and, therefore, that Luna Park Housing Corporation was entitled to a certificate authorizing it to commence a proceeding to evict the petitioners from the apartment (see 28 RCNY 3-02 [n] [4]; [p] [3]; Belok v New York City Dept. of Hous. Preserv. & Dev., 89 AD3d 579, 580 [2011]; Matter of Miney v Donovan, 68 AD3d 876, 877-878 [2009]; Matter of Hochhauser v City of N.Y. Dept. of Hous. Preserv. & Dev., 48 AD3d 288, 289 [2008]; Matter of Kaufman o New York City Dept. of Hous. *1003Preserv. & Dev., 45 AD3d 257, 258 [2007]; Matter of Weinstein v City of N.Y. Dept. of Hous. Preserv. & Dev., 39 AD3d 764 [2007]; Matter of Estate of Vaisman v East Midtown Plaza Hous. Co., 15 AD3d 290 [2005]). Mastro, J.P., Rivera, Lott and Cohen, JJ., concur.